Title: Adams’ Diary: 16 May 1767
From: Adams, John
To: 


       The Court was fixed in the Sandwich Case. Cotton is not only a Tory but a Relation of some of the Judges, Cushing particularly.... Cushing was very bitter, he was not for my arguing to the Jury the Question whether the Words were Actionable or not. He interrupted me—stopped me short, snapd me up.—“Keep to the Evidence—Keep to the Point—dont ramble all over the World to ecclesiastical Councils—dont misrepresent the Evidence.” This was his impartial Language. Oliver began his Speech to the Jury with—“A Disposition to slander and Defamation, is the most Cursed Temper that ever the World was plagued with and I believe it is the Cause of the greatest Part of the Calamities that Mankind labour under.” This was the fair, candid, impartial Judge. They adjudged solemnly, that I should not dispute to the Jury, whether the Words were actionable or not.
      